                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AKEEM TYREE GREGORY,                                   No. 4:21-CV-00257

              Plaintiff,                               (Judge Brann)

       v.                                              (Magistrate Judge Mehalchick)

COMMONWEALTH OF
PENNSYLVANIA, et al.,

              Defendants.

                                        ORDER

                                      JULY 9, 2021

       Plaintiff filed the instant action on February 10, 2021, and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a magistrate

judge may “conduct hearings, including evidentiary hearings, and . . . submit to a

judge of the court proposed findings of fact and recommendations.”1 Once filed, this

report and recommendation is disseminated to the parties in the case who then have

the opportunity to file written objections.2

       On June 1, 2021 Magistrate Judge Karoline Mehalchick, to whom this matter is

jointly assigned, issued a thorough report and recommendation recommending that the

complaint be dismissed without prejudice, and without leave to amend.

       No objections to the report and recommendation have been filed. For portions

of the report and recommendation to which no objection is made, the Court should, as


1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
a matter of good practice, “satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”3 Regardless of whether timely

objections are made by a party, the District Court may accept, not accept, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.4

       Because I write solely for the parties, I will not restate the facts, but will instead

adopt the recitation of facts as set forth by the magistrate judge. I have conducted a de

novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Mehalchick’s Report and Recommendation (Doc. 12)

               is ADOPTED in full.

       2.      The complaint is dismissed, without prejudice, and without leave to

               amend, because 42 U.S.C. § 1983 is not the appropriate vehicle for the

               relief Plaintiff seeks.

       3.      The Clerk is directed to close the case file.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                              -2-
